Title: Joseph C. Cabell to James Madison, 1 September 1828
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir, 
                            
                            
                                
                                    Warminster.
                                
                                 2 Sepr. 1828.
                            
                        
                        Your favor of 18 Ult., reached me by the last mail. On the subject of the Tilghman white wheat, I deem it
                            proper to write you by the return of the mail, in order that you may not be put to inconvenience on my account. Having an
                            Agent in Baltimore for the sale of my crops below, I have thought it would be best to get him to send me a parcel of the
                            Tilghman wheat. I presume it can be had in Baltimore or its vicinity, and the conveyance to this place by water is
                            uninterrupted & attended with no trouble; whereas to send by land to your residence would be a serious
                            undertaking. I will therefore withdraw my application to you, & write to-day to my Agent in Baltimore. You were
                            good enough to offer me, when last at the University, some further references on the subject of the Tariff. I would be
                            very much indebted to you for the use of them. Those formerly furnished have been productive of great good, to those
                            numerous persons to whom I have shewn them. Very respectfully & truly yours
                        
                            
                                Jos: C: Cabell
                            
                        
                    